Citation Nr: 9913018
Decision Date: 05/12/99	Archive Date: 08/06/99

DOCKET NO. 97-29 208               DATE MAY 12, 1999

On appeal from the Department of Veterans Affairs (VA) Medical
Center (MC) in Spokane, Washington

THE ISSUE

Entitlement to payment of unauthorized medical expenses resulting
from private medical care received in July 1996.

REPRESENTATION 

Veteran represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Jean Steachnan, Associate Counsel 

REMAND

The veteran had active duty from September 1966 to September 1969.

This case was previously before the Board in May 1998, at which
time it was remanded for further development. It was noted at that
time that, subsequent to the transfer of the veteran's claims file
to the Board of Veterans' Appeals (Board), additional evidence
consisting of medical records was submitted and forwarded to the
Board. The case was remanded to afford the MC the opportunity to
review such records and to prepare a supplemental statement of the
case. This action was completed by the MC.

In addition, in his substantive appeal, the veteran requested the
opportunity to present testimony before a traveling member of the
Board at a VA MC near his residence. He also requested
representation by the Disabled American Veterans at the hearing. A
hearing before a local hearing officer was scheduled at the MC and
the veteran was notified of the scheduled time and place. A
subsequent letter from the Disabled American Veterans, however,
informed the veteran that the organization would only be able to
provide representation at a hearing held at the VA Regional Office
(RO). The letter requested that the veteran advise whether he
wished to continue the hearing without representation or travel to
the RO for a hearing at that location.

There is no response or further correspondence from the veteran
contained in the claims file. In an argument dated in October 1997,
the Disabled American Veterans indicates that the veteran had
canceled the previously-scheduled hearing. However, there is no
record of such a cancellation or withdrawal in the claims file.

By letter of March 1998, the Board informed the veteran that travel
board hearings could only be held at Regional Offices, rather than
MCs, and requested clarification from the veteran regarding whether
he desired a hearing before a member of the Board in Washington,
D.C., or at the Regional Office. The letter specifically informed
the veteran that if he did not respond within 30 days from the date
of the letter, it would be. assumed that he desired to have a
hearing before a member of the

2 -

Board at the Regional Office. No response was received from the
veteran after a period exceeding 45 days.

Because proceedings before the Board are non-adversarial in nature,
the VA is required by statute and case law to assist the veteran in
developing facts pertinent to his claim, including affording him
with a hearing if he so desires. 38 U.S.C.A. 5107(a) (West 1991);
38 C.F.R. 20.700 (1998). According to 38 C.F.R. 20.702(e) (1998),
the veteran's consent to the withdrawal of a hearing must be of
record. He has a right to a hearing on appeal before a Member of
the Board for the purpose of presenting argument and testimony
relevant and material to the issue on appeal. Since he had not
withdrawn the hearing request or consented to his representative's
withdrawal of the hearing, due process considerations dictated that
the appeal be remanded to schedule a hearing at the RO.

While the Board is fully aware that the file from the MC indicates
that the veteran canceled the hearing scheduled at the MC by
telephone in July 1997, the documentation on file does not reflect
that he canceled the hearing before the Board requested on his
substantive appeal. The file contains a letter from the
representative to the veteran in July 1997 which indicates that
representation could not be provided at the MC and asking whether
the veteran still wanted a hearing at the MC or at the RO in Boise.
Correspondence from the MC in July 1998 indicates that the veteran
called in on July 28, 1997 and indicated that he "no longer wanted
to have an appeal hearing in our office." In the prior remand, it
was noted that the veteran had never withdrawn his request for a
hearing before the Board and it was requested that a travel board
hearing be scheduled at the RO. The veteran's request can only be
satisfied by his withdrawal of the request or the scheduling of a
hearing. The RO is required to fully complete the development
ordered by the Board. Stegall v. West, 11 Vet. App. 268 (1998);
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). Thus, while the
Board appreciates the frustration of the RO and the veteran's
representative in the fact that the veteran apparently cannot be
located, another remand is required. The case is REMANDED to the RO
for the following development:

3 -

The RO should schedule a hearing before a member of the Board at
the RO. The veteran should be advised of the date of such hearing
at the last known address. He should be informed of the
consequences of failing to appear for the hearing. All
communications with the veteran regarding the scheduling of the
hearing should be documented in the claims folder.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action until so notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Veterans Appeals (Court) for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302,108 Stat. 4645,4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1998) (Historical and Statutory Notes).
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

V. L. Jordan 
Member, Board of Veterans' Appeals

Under 38 U. S.C.A. 7252 (West 1991), only a decision of the Board
of Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 4 -

